COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 THE CITY OF EL PASO, TEXAS,                                      No. 08-08-00237-CV
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                            County Court at Law No. 5
                                                  §
 MOMAR, L.P.,                                                   of El Paso County, Texas
                                                  §
                        Appellee.                                  (TC # 2007-4830)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to TEX .R.APP.P.

42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the

appeal should be dismissed. We grant the motion and dismiss the appeal. Because the motion does

not reflect that the parties have made any agreement regarding costs, we assess costs against The City

of El Paso. See TEX .R.APP.P. 42.1(d).


February 3, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.